JOHNSON, Judge.
The petitioner, Oscar Gill, seeks by writ of habeas corpus to secure the dismissal of a certain hold order, or detainer, placed against him by the District Attorney of De-Queen, Arkansas with the Warden of the State Penitentiary.
(1)It appears that the petitioner was charged in the district court of Sequoyah County with robbery with firearms, and on a plea of guilty was, at the November, 1960 term of said court sentenced to five years in the State Penitentiary. The petitioner makes no allegation that he is being improperly or illegally held at this time, under these proceedings.
He states that a detainer or hold order has been placed against him with the Warden of the State Penitentiary by the State of Arkansas, and prays that this de-tainer or hold order be removed and that he be relieved of “the prejudicial effects of the unfounded detainer.”
The petition herein, while labelled petition for writ of habeas corpus, is in the nature of a petition for writ of mandamus. Ex parte Cameron, 91 Okl.Cr. 317, 218 P.2d 654.
(2) The Court of Criminal Appeals of the State of Oklahoma has no jurisdiction over the authorities of the State of Arkansas, or authority to order the dismissal of the retainer or hold order' filed against this petitioner by the State of Arkansas. Langham v. Cochran, Okl.Cr., 357 P.2d 583.
The validity of the judgment and sentence under which this petitioner is presently held is not involved, and it is evident that there is no legal duty imposed on the Court of Criminal Appeals to entertain this proceeding, and upon that ground, the application for writ of habeas corpus is denied.
BUSSEY, P. J., and NIX, J., concur.